Case 8:17-cv-02896-WFJ-AAS Document 167 Filed 03/26/19 Page 1 of 2 PageID 3798




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 ROBERT L. VAZZO, LMFT, individually
 and on behalf of his patients,
 DAVID H. PICKUP, LMFT, individually
 and on behalf of his patients,
 SOLI DEO GLORIA INTERNATIONAL,
 INC., d/b/a New Hearts Outreach Tampa Bay,
 individually and on behalf of its
 members, constituents, and clients,

       Plaintiffs,

 v.                                             CASE NO. 8:17-cv-2896-T-02AAS

 CITY OF TAMPA, FLORIDA,

       Defendant.
                                          /

                                     ORDER

       Before the Court is Plaintiffs’ Partially Unopposed Motion to Alter Expert

 Disclosure Schedule or to Extend Expert Report Deadlines (Dkt. 166). After

 careful consideration of the argument of counsel and the entire file, the Court

 concludes the motion should be granted as to the extension only but not the order

 of disclosure.

       Accordingly, Plaintiffs’ Partially Unopposed Motion to Alter Expert

 Disclosure Schedule or to Extend Expert Report Deadlines (Dkt. 166) is granted in
Case 8:17-cv-02896-WFJ-AAS Document 167 Filed 03/26/19 Page 2 of 2 PageID 3799




 part and denied in part. The case management and scheduling deadlines are

 amended as follows:

             Plaintiffs’ Expert Disclosure              May 6, 2019

             Defendant’s Expert Disclosure              June 10, 2019

             Plaintiff’s Rebuttal Expert Disclosure     June 30, 2019

             Discovery Cut-off                          July 8, 2019

             Disposition Motion Filing Deadline         August 5, 2019

       DONE AND ORDERED at Tampa, Florida, on March 26, 2019.



                                   s/William F. Jung
                                 WILLIAM F. JUNG
                                 UNITED STATES DISTRICT JUDGE


 COPIES FURNISHED TO:
 Counsel of Record




                                        -2-
